DAVIDSON, Judge.
Upon his conviction for a felony in Harris County, relator was sentenced to serve a term of from two to six years in the penitentiary. After serving for a time, he was granted a six-months’ reprieve which was later extended for a period of one year.
Upon the expiration of the time fixed in the extended reprieve, relator did not return to prison nor did he offer himself for such return but remained at large for a period of something like six months and until he was arrested and returned to prison as a reprieve violator.
Relator claims that he is entitled to be given credit on his sentence for the six months he was at large after the reprieve had expired and, with such credit, he has served the sentence imposed and is entitled to be discharged from custody. It is his contention that the extended reprieve remained in effect until revoked.
In accordance with this contention, relator presented his application for the writ of habeas corpus to the judge of the district court of Walker County, who heard the facts and certified same to this court for final determination.
The extended reprieve, upon its face, shows that the rights extended thereunder were “under the terms thereof.” With the expiration of the reprieve all rights given to relator thereunder expired.
A convict sentenced to the penitentiary in a felony case may be relieved of the punishment imposed (a) by serving the sentence, (b) by earned commutation, or (c) by the clemency of the pardoning power.
The time which relator seeks to have here credited upon his sentence — that is, the time he was at liberty after the extended reprieve had expired — not coming within any of the conditions mentioned is therefore not available as a credit upon his sentence.
The relief sought by the writ of habeas corpus is refused.
Opinion approved by the Court.